FILED
                             NOT FOR PUBLICATION                            DEC 29 2009

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



DOUGLAS LEE HORN,                                No. 08-15432

               Plaintiff - Appellant,            D.C. No. 04-CV-02014-SMM

  v.
                                                 MEMORANDUM *
LARRY CARTER; et al.,

               Defendants - Appellees.



                     Appeal from the United States District Court
                              for the District of Arizona
                   Stephen M. McNamee, District Judge, Presiding

                            Submitted December 15, 2009 **


Before:        GOODWIN, WALLACE, and CLIFTON, Circuit Judges.

       Douglas Lee Horn, an Arizona state prisoner, appeals pro se from the district

court’s judgment awarding $33,311.56 in attorney’s fees and costs to Defendant

Levine pursuant to 42 U.S.C. § 1988. We have jurisdiction under 28 U.S.C.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
§ 1291. We review for an abuse of discretion. Miller v. L.A. County Bd. of Educ.,

827 F.2d 617, 619 (9th Cir. 1987). We vacate and remand for further proceedings.

         We vacate the judgment awarding attorney’s fees and costs because there is

no indication in the record that the district court considered Horn’s pro se status

and financial resources. See id. at 620, 621 (requiring district courts to consider a

plaintiff’s pro se status in determining whether to award attorney’s fees to a

defendant under 42 U.S.C. § 1988, and to consider the plaintiff’s financial

resources in determining the amount of the award).

       The parties shall bear their own costs on appeal.

       VACATED and REMANDED.




DS/Research                                2                                     08-15432